Title: To George Washington from Jonathan Trumbull, Jr., 28 October 1788
From: Trumbull, Jonathan Jr.
To: Washington, George



My Dear Genl
Lebanon [Conn.] 28th October 1788

Nothing worthy of your notice having fallen in my Way to communicate, since the receipt of your very esteemed favor of the 20th July—I have forbore to trouble you with my acknowlegments therefor until this time. I can now inform—That the Genl Assembly of this State has lately been in session for a few Days. After passing some resolves for organizing the Congress under the new Constitution, & doing but little other business they were adjourned to Janry—the time for appointing Electors. this appointment the Assembly have retained in their own power—thinkg it more likely to be exercised with Judgment & discretion by the legislature, than it would probably be, was n⟨ot⟩ to be entrusted to the people at large. Our Senators are The Hono. Wm Saml Johnson & Oliver Ellsworth Esqrs.—two very worthy & respectable Members. The Representatives are

to be chosen by the people before Janry next in a mode very similar to that by which our Assistants & Delegates to Congress have been won’t to be Elected.
The circular Letter from the Convention of the State of N. York, being among the Letters which the Govr laid before the Assembly—had of course a reading among the other public communications—this was all that passed respecting it—for—altho we had in our Assembly the Champion of our Antis with some of his principal Aides, yet no one had hardiness enough to call up the consideration of that Letter, or to mention one word of its subject—thus passed, in silent review, that formidable communication.
Excepting a few—very few discordant Souls, whose unharmonious principles will never suffer them to act in general concert—we continue very unanimous in sentiment & salutary measures in this State; and are progressing with much cheerfulness & great good humour to the commencement of the new Constitution. In the Choice of a President, we have I believe, no discordant Voice: all minds are agreed; & evry heart exults in the pleasing prospect of having their wishes so nobly gratified in this first great Appointment.
I wish the States were like to be as happily unanimous in their Vice President—for myself—since our minds seem so much to be turned towards Massachusetts for filling that Office—& since Mr Adams is so much talked of as One, if not the first, of the supreme fœderal Court—I could wish to hear the Name of Mr Bowdoin more generally mentioned than it is for the Vice Presidency—from a long knowlege of this Gentleman, in private as well as in public Life, I am led to entertain a high veneration for his character. I view him as a Gentleman of liberal Sentiments, extensive knowlege & enlarged Mind—a Gentleman to whose wise, firm & determined exertions, during the late troubles in Massachusetts; much more than to the studied popularity of their present Governor; is owing the happy tranquility which that State now enjoys. It would afford me much satisfaction to reflect on the Aid & support which you my Dear Sir, would receive from the Wisdom, Prudence & Discretion of such a Character, in the arduous situation to which you will—you must be, advanced.
If my friend Humphryes continues to reside with you Sir—I

mention this circumstance with doubt, because from his long silence & reserve many of his friends consider him to be dead or absconded—if he should prove to be still with you—may I pray your Excellency to be so good as to mention to him the kind remembrance of his old friend T——& whisper in his Ear—that if he should find himself not too fat—or too indolent—his friend will be much pleased in hearing from him—or at least in hearing of him. With sentiments of the highest Esteem respect & regard—I have the honor to be My Dear General—Your very affectionate—Obliged & faithfull Friend—& humble Servant

Jona. Trumbull

